Stephens, J.
1. The motion for new trial in this case containing only the usual general grounds, and the evidence being sufficient to authorize the inference that the insurance company acted in bad faith, and otherwise supporting the verdict, the judgment of the lower court will not be disturbed.
2. It not being plainly apparent that the writ of error was sued out for delay only, the motion of the defendant in error for damages is denied.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.